Citation Nr: 1106864	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-01 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Thomas J. Reed, Attorney at Law


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

The Veteran served on active duty from November 1962 to March 
1966.  Service in Vietnam is evidenced in the record.
 
This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the Veteran's claims for service 
connection for hearing loss and tinnitus.  The Veteran disagreed 
and perfected an appeal.  In a December 2009 decision, the Board 
denied the Veteran's claims.  The Veteran appealed the Board's 
decision and in August 2010, the Court of Appeals for Veterans 
Claims (Court) remanded the Veteran's claim to the Board in 
accordance with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

The Court remanded the Veteran's claim because VA failed to 
satisfy its duty to assist the Veteran and because the Board 
failed to adequately state its reasons and bases for the denial.  
Specifically, the parties to the JMR noted that VA failed to 
provide the Veteran with an adequate number of medical evidence 
release forms and that there were records identified by the 
Veteran that were not sought by the RO in developing the 
Veteran's claim.  There is evidence of record that supports the 
Veteran's contention that he was exposed to the noise of combat 
during his service in Vietnam. It does not appear that the March 
2006 examiner had access to that evidence.  In addition, the 
Veteran has submitted a medical article that suggests that there 
may be a connection between diabetes mellitus and hearing loss in 
some cases.  The Board notes that the Veteran is service-
connected for diabetes mellitus type II and he has thus raised an 
issue of whether his hearing loss was caused or aggravated by his 
service-connected disability.  The resolution of the new evidence 
requires an opinion by an appropriate medical practitioner.

Accordingly, the case is REMANDED for the following action:

1. VBA shall contact the Veteran in writing 
and request that he identify all health care 
providers who have treated his hearing loss 
or tinnitus disorders.  If the Veteran 
identifies any health care provider from whom 
treatment records have not been sought or 
obtained, VBA shall take appropriate steps to 
obtain such documents.  Any response from the 
Veteran and any steps taken by VBA to obtain 
such records shall be documented in the 
Veteran's VA claims folder.  Any records 
obtained shall be associated with the 
Veteran's VA claims folder.

2.  After completion of the foregoing, VBA 
shall provide the Veteran with an 
audiological examination by an appropriate VA 
examiner who shall review the Veteran's VA 
claims folder prior to the examination.  The 
examiner shall provide a report of the nature 
and extent of the Veteran's hearing loss and 
tinnitus disorders.  The examiner shall also 
provide an opinion whether it is at least as 
likely as not that the Veteran's hearing loss 
or tinnitus were incurred during or 
aggravated during the Veteran's active duty 
military service.  

In addition, the VA examiner shall provide an 
opinion whether it is at least as likely as 
not that the Veteran's hearing loss or 
tinnitus were caused by or aggravated by his 
service-connected diabetes mellitus 
disability. 

Any diagnostic tests or referrals deemed 
necessary by the examiner shall be 
accomplished.  If the examiner can not 
provide a requested opinion without resort to 
mere speculation, the examiner shall provide 
an explanation why that is the case.  The 
examiner's opinion shall be supported by 
reasons and rationale and shall be stated in 
a narrative format.  The examiner's written 
report shall be associated with the Veteran's 
VA claims folder.

3.  After completion of the foregoing and any 
other development deemed necessary, VBA shall 
readjudicate the Veteran's claims for 
entitlement to service connection for hearing 
loss and tinnitus, to include as secondary to 
service-connected diabetes mellitus type II.  
If the benefits sought on appeal remain 
denied, VBA should provide the Veteran and is 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


